The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2022 was filed after the mailing date of the Final Rejection on 02/08/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a variable focus mechanism” in claims 1, 11, and 18; and
“an addressable variable focusing element” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
Claims 1-6, 8-9, 11-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, see Applicant’s arguments, filed 05/06/2022, pages 8-11, that the prior art of record does not suggest addressing cues on a first focal distance while simultaneously displaying virtual content on at least one other focal plane at a flickering-free display rate, because Hua’257 explicitly teaches that images at different focal planes are rendered sequentially, at different times, not at the same time. Examiner finds this argument persuasive. Additionally, given the newly added claim language in the claims, Examiner notes that the claims are now distinguished over those in the prior filed U.S. Patents, and as such, the double patenting rejection is now moot.
As such, the best prior art, Hua (NPL titled: “An Optical See-Through Multi-Focal-Plane Stereoscopic Display Prototype Enabling Nearly-Correct Focus Cues” – Published 3/12/2013; hereinafter – “Hua”), teaches a method for generating stereoscopic images with a variable focusing freeform optical display system for virtual or augmented reality, comprising:
receiving input light beams at an optical system from an image source (See e.g. Figs. 2 and 3; P. 3: Method);
determining a first focal distance for rendering at least a part of the stereoscopic images in focus (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration);
identifying a first focal plane from multiple focal planes for displaying the at least a part of the stereoscopic images based in part or in whole upon the first distance (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration);
addressing focus cues with the first focal distance, without tying the focus cues to a fixed focal distance (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique and Method; P. 4-5: Prototype demonstration); and rendering the at least the part of the stereoscopic images with the input light beams using at least the freeform optic mechanism and the first focal distance (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration).
altering a focal length of a variable focus mechanism for the input light beams based in part or in whole upon positioning of at least one focal plane for the stereoscopic images (See e.g. Fig. 2; P. 1-2: Multi-focal-plane display; P. 3; Method);
propagating the input light beams by using the variable focus mechanism with an altered focal length into a first refractive surface of a freeform optic mechanism (See e.g. Fig. 3; Abstract; P. 3-4: Method), the freeform optic mechanism reflecting the input light beams at least twice and directing the input light beams out of the freeform optic mechanism (See e.g. Fig. 3; Abstract; P. 3-4: Method); and
generating at least part of the stereoscopic images on the first focal plane with the input light beams using the freeform optic mechanism and the first focal distance for virtual or augmented reality presentation with the freeform optic mechanism (See e.g. Fig. 2; P. 1-2: Multi-focal-plane display; P. 3; Method).
Hua fails to explicitly disclose that the freeform optic mechanism reflects the input light beams at least three times.
However, Gao (U.S. PG-Pub No. 2012/0162549; hereinafter – “Gao”) teaches an ergonomic head mounted display device and method including receiving input light beams at an optical system from an image source and propagating the input light beams by using a focus mechanism into a first refractive surface of a freeform optic mechanism (400, 500, 600, 700, 800, 900, 1000), the freeform optic mechanism reflecting the input light beams at least three times and directing the input light beams out of the freeform optic mechanism (See e.g. Figs. 4-11; Paragraphs 0090-0096) in order “to extend the optical path length so that the width of the waveguide prism closely matches with the width of an average human head” which “allows facilitating the design of the waveguide prism into an ergonomic shape, as well as maintaining a large see-through FOV” and “also allows moving the image display unit to the side of the display frame which reduces the front weight of the HMD system and improves the ergonomic fit of the system” to “enable a wraparound design of optical see-through HMDs that offers ergonomic fit with the human head and attractive eyeglass-like appearance” (Paragraphs 0009 and 0054).
Additionally, Hua further teaches providing a flicker-free display at multiple focal-planes (P. 2-3: Depth-fusing technique). Nevertheless, although Hua teaches methods reading on the broadest reasonable interpretation of the claims, Hua and Gao fail to explicitly teach addressing both accommodation cues and convergence cues with the first focal distance, without tying the accommodation cues or the convergence cues to a fixed focal distance by rendering virtual content of the at least a part of the stereoscopic images on the first focal plane while simultaneously displaying  virtual content on at least one other focal plane at a flickering-free display rate.
Furthermore, although Hua et al. (U.S. PG-Pub No. 2011/0075257; hereinafter – “Hua’257”) teaches addressing both accommodation cues and convergence cues with the first focal distance, without tying the accommodation cues or the convergence cues to a fixed focal distance; and rendering the at least the part of the stereoscopic images with the input light beams using at least an optic mechanism and the first focal distance (See e.g. Figs. 1-2, 5-7, and 12-15; Paragraphs 0035, 0087-0089, 0093-0095, 0099-0100, 0103, 0105-0107, 0113-0117, 0120-0125, and 0132-0139 e.g. Paragraph 0105) by rendering virtual content of the at least a part of the stereoscopic images on the first focal plane in parallel with virtual content on at least one other focal plane at a flickering-free display rate (Paragraphs 0101, 0114, 0116, 0118, 0122, and 0129, e.g. Paragraph 0114), the focal planes are rendered sequentially, at different times, as detailed above. Thus, Hua’257 does not disclose the feature of addressing accommodation cues and convergence cues with the first focal distance while simultaneously displaying virtual content on at least one other focal plane at a flickering-free display rate.
Thus, the prior art of record, taken alone or in combination, fails to teach or reasonably suggest the combined details of claim 1, specifically including the limitation: “addressing both accommodation cues and convergence cues with the first focal distance, without tying the accommodation cues or the convergence cues to a fixed focal distance by rendering virtual content of the at least a part of the stereoscopic images on the first focal plane while simultaneously displaying  virtual content on at least one other focal plane at a flickering-free display rate.”
Regarding claim 11, see Applicant’s arguments, filed 05/06/2022, pages 8-11, that the prior art of record does not suggest addressing cues on a first focal distance while simultaneously displaying virtual content on at least one other focal plane at a flickering-free display rate, because Hua’257 explicitly teaches that images at different focal planes are rendered sequentially, at different times, not at the same time. Examiner finds this argument persuasive. Additionally, given the newly added claim language in the claims, Examiner notes that the claims are now distinguished over those in the prior filed U.S. Patents, and as such, the double patenting rejection is now moot.
As such, the best prior art, Hua, teaches a variable focusing freeform optical display system for generating stereoscopic images for virtual or augmented reality, comprising:
an image source (“RGB LED” and “DMD”) emitting input light beams into an optical system (See e.g. Figs. 2 and 3; P. 3: Method);
a variable focus mechanism (“DMMD”) having a focal length that is altered into an altered focal length based in part or in whole upon positioning of at least one focal plane for the stereoscopic images (See e.g. Fig. 2; P. 1-2: Multi-focal-plane display; P. 3; Method); and
a freeform optic mechanism (“eyepiece”) to receive the input light beams directed by the variable focus mechanism with an altered focal length to generate the stereoscopic images on the at least one focal plane for virtual or augmented reality presentation with the freeform optic mechanism, the freeform optic mechanism configured to propagate the input light beams through a first refractive surface of the freeform optic mechanism, internally reflect the input light beams at least two times and direct the input light beams out of the freeform optic mechanism (See e.g. Fig. 2; Abstract; P. 1-2: Multi-focal-plane display; P. 3; Method)
wherein the variable focusing freeform optical display system is configured to
receive input light beams at an optical system from an image source (See e.g. Figs. 2 and 3; P. 3: Method);
determine a first focal distance for rendering at least a part of the stereoscopic images in focus (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration);
identify a first focal plane from multiple focal planes for displaying the at least a part of the stereoscopic images based in whole or in part on the first focal distance (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration);
address focus cues with the first focal distance, without tying the focus cues to a fixed focal distance (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique and Method; P. 4-5: Prototype demonstration); and rendering the at least the part of the stereoscopic images with the input light beams using at least the freeform optic mechanism and the first focal distance (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration);
alter a focal length of a variable focus mechanism for the input light beams based in part or in whole upon positioning of at least one focal plane for the stereoscopic images (See e.g. Fig. 2; P. 1-2: Multi-focal-plane display; P. 3; Method);
propagate the input light beams by using the variable focus mechanism with an altered focal length into a first refractive surface of a freeform optic mechanism (See e.g. Fig. 3; Abstract; P. 3-4: Method), the freeform optic mechanism reflecting the input light beams at least twice and directing the input light beams out of the freeform optic mechanism (See e.g. Fig. 3; Abstract; P. 3-4: Method); and
generate at least part of the stereoscopic images on the first focal plane with the input light beams using the freeform optic mechanism and the first focal distance for virtual or augmented reality presentation with the freeform optic mechanism (See e.g. Fig. 2; P. 1-2: Multi-focal-plane display; P. 3; Method).
Hua fails to explicitly disclose that the freeform optic mechanism reflects the input light beams at least three times.
However, Gao teaches an ergonomic head mounted display device and method including receiving input light beams at an optical system from an image source and propagating the input light beams by using a focus mechanism into a first refractive surface of a freeform optic mechanism (400, 500, 600, 700, 800, 900, 1000), the freeform optic mechanism reflecting the input light beams at least three times and directing the input light beams out of the freeform optic mechanism (See e.g. Figs. 4-11; Paragraphs 0090-0096) in order “to extend the optical path length so that the width of the waveguide prism closely matches with the width of an average human head” which “allows facilitating the design of the waveguide prism into an ergonomic shape, as well as maintaining a large see-through FOV” and “also allows moving the image display unit to the side of the display frame which reduces the front weight of the HMD system and improves the ergonomic fit of the system” to “enable a wraparound design of optical see-through HMDs that offers ergonomic fit with the human head and attractive eyeglass-like appearance” (Paragraphs 0009 and 0054).
Additionally, Hua further teaches providing a flicker-free display at multiple focal-planes (P. 2-3: Depth-fusing technique). Nevertheless, although Hua teaches methods reading on the broadest reasonable interpretation of the claims, Hua and Gao fail to explicitly teach addressing both accommodation cues and convergence cues with the first focal distance, without tying the accommodation cues or the convergence cues to a fixed focal distance by rendering virtual content of the at least a part of the stereoscopic images on the first focal plane while simultaneously displaying  virtual content on at least one other focal plane at a flickering-free display rate.
Furthermore, although Hua’257 teaches addressing both accommodation cues and convergence cues with the first focal distance, without tying the accommodation cues or the convergence cues to a fixed focal distance; and rendering the at least the part of the stereoscopic images with the input light beams using at least an optic mechanism and the first focal distance (See e.g. Figs. 1-2, 5-7, and 12-15; Paragraphs 0035, 0087-0089, 0093-0095, 0099-0100, 0103, 0105-0107, 0113-0117, 0120-0125, and 0132-0139 e.g. Paragraph 0105) by rendering virtual content of the at least a part of the stereoscopic images on the first focal plane in parallel with virtual content on at least one other focal plane at a flickering-free display rate (Paragraphs 0101, 0114, 0116, 0118, 0122, and 0129, e.g. Paragraph 0114), the focal planes are rendered sequentially, at different times, as detailed above. Thus, Hua’257 does not disclose the feature of addressing accommodation cues and convergence cues with the first focal distance while simultaneously displaying virtual content on at least one other focal plane at a flickering-free display rate.
Thus, the prior art of record, taken alone or in combination, fails to teach or reasonably suggest the combined details of claim 11, specifically including the limitation: “wherein the variable focusing freeform optical display system is configured to…address both accommodation cues and convergence cues with the first focal distance, without tying the accommodation cues or the convergence cues to a fixed focal distance by rendering virtual content of the at least a part of the stereoscopic images on the first focal plane while simultaneously displaying virtual content on at least one other focal plane at a flickering-free display rate.”
Regarding claim 18, see Applicant’s arguments, filed 05/06/2022, pages 8-11, that the prior art of record does not suggest addressing cues on a first focal distance while simultaneously displaying virtual content on at least one other focal plane at a flickering-free display rate, because Hua’257 explicitly teaches that images at different focal planes are rendered sequentially, at different times, not at the same time. Examiner finds this argument persuasive. Additionally, given the newly added claim language in the claims, Examiner notes that the claims are now distinguished over those in the prior filed U.S. Patents, and as such, the double patenting rejection is now moot.
As such, the best prior art, Hua, teaches an optical display system comprising:
an image source configured to emit light beams (See e.g. Figs. 2 and 3; P. 3: Method);
a variable focus mechanism optically coupled to the image source and configured to impart a controllable amount of optical power to light beams received from the image source (See e.g. Fig. 2; P. 1-2: Multi-focal-plane display; P. 3; Method);
viewing optics optically coupled to the variable focus mechanism and configured to direct light beams received from the variable focus mechanism to a user, the viewing optics including a freeform optic mechanism to propagate the input light beams through a first refractive surface of the freeform optic mechanism, internally reflect the input light beams at least two times and direct the input light beams out of the freeform optic mechanism (See e.g. Fig. 2; Abstract; P. 1-2: Multi-focal-plane display; P. 3; Method); and
control circuitry communicatively coupled to the image source and the variable focus mechanism (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration), the control circuitry configured to:
identify, from among a plurality of different focal planes, at least one focal plane on which one or more images of virtual content are to be displayed (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration);
determine a first focal distance of a first focal plane for rendering at least a part of one or more images of virtual content in focus (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration);
address focus cues with the first focal distance, without tying the focus cues to a fixed focal distance (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique and Method; P. 4-5: Prototype demonstration); and rendering the at least the part of the stereoscopic images with the input light beams using at least the freeform optic mechanism and the first focal distance (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration)
display the one or more images of virtual content on the at least one identified focal plane to the user through the viewing optics (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration), wherein to display the one or more images of virtual content the control circuitry is configured to contemporaneously:
control the image source to emit light beams corresponding to the one or more images of virtual content (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration); and
control the variable focus mechanism to impart at least one amount of optical power corresponding to the at least one identified focal plane to light beams received from the image source, respectively (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration).
Hua fails to explicitly disclose that the freeform optic mechanism reflects the input light beams at least three times.
However, Gao teaches an ergonomic head mounted display device and method including receiving input light beams at an optical system from an image source and propagating the input light beams by using a focus mechanism into a first refractive surface of a freeform optic mechanism (400, 500, 600, 700, 800, 900, 1000), the freeform optic mechanism reflecting the input light beams at least three times and directing the input light beams out of the freeform optic mechanism (See e.g. Figs. 4-11; Paragraphs 0090-0096) in order “to extend the optical path length so that the width of the waveguide prism closely matches with the width of an average human head” which “allows facilitating the design of the waveguide prism into an ergonomic shape, as well as maintaining a large see-through FOV” and “also allows moving the image display unit to the side of the display frame which reduces the front weight of the HMD system and improves the ergonomic fit of the system” to “enable a wraparound design of optical see-through HMDs that offers ergonomic fit with the human head and attractive eyeglass-like appearance” (Paragraphs 0009 and 0054).
Additionally, Hua further teaches providing a flicker-free display at multiple focal-planes (P. 2-3: Depth-fusing technique). Nevertheless, although Hua teaches methods reading on the broadest reasonable interpretation of the claims, Hua and Gao fail to explicitly teach addressing both accommodation cues and convergence cues with the first focal distance, without tying the accommodation cues or the convergence cues to a fixed focal distance by rendering virtual content of the at least a part of the stereoscopic images on the first focal plane while simultaneously displaying  virtual content on at least one other focal plane at a flickering-free display rate.
Furthermore, although Hua’257 teaches addressing both accommodation cues and convergence cues with the first focal distance, without tying the accommodation cues or the convergence cues to a fixed focal distance; and rendering the at least the part of the stereoscopic images with the input light beams using at least an optic mechanism and the first focal distance (See e.g. Figs. 1-2, 5-7, and 12-15; Paragraphs 0035, 0087-0089, 0093-0095, 0099-0100, 0103, 0105-0107, 0113-0117, 0120-0125, and 0132-0139 e.g. Paragraph 0105) by rendering virtual content of the at least a part of the stereoscopic images on the first focal plane in parallel with virtual content on at least one other focal plane at a flickering-free display rate (Paragraphs 0101, 0114, 0116, 0118, 0122, and 0129, e.g. Paragraph 0114), the focal planes are rendered sequentially, at different times, as detailed above. Thus, Hua’257 does not disclose the feature of addressing accommodation cues and convergence cues with the first focal distance while simultaneously displaying virtual content on at least one other focal plane at a flickering-free display rate.
Thus, the prior art of record, taken alone or in combination, fails to teach or reasonably suggest the combined details of claim 18, specifically including the limitation: “control circuitry communicatively coupled to the image source and the variable focus mechanism, the control circuitry configured to…address both accommodation cues and convergence cues with the first focal distance, without tying the accommodation cues or the convergence cues to a fixed focal distance by rendering virtual content of the at least a part of the stereoscopic images on the first focal plane while simultaneously displaying virtual content on at least one other focal plane at a flickering-free display rate.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896